Campbell, J.,
delivered the opinion of the court.
We find no reversible error in this record.
The failure of the jury to assess the value of the several bales of cotton separately was not made,a ground for a new trial in the circuit court, and would not have been available, if it had been, because it was shown that the cotton had been sold, and the proceeds received by Mrs. Brady. The reason of the requirement to find the value of each of several articles differing in value is that the defendant or co-obligors in the replevy-boud given *637may make return of tbe thing, if return thereof be adjudged, but when it appears that it has been disposed of and cannot be returned, as in this case, the reason fails.

Affirmed.